Case 1:20-cv-02477-RM-STV Document 42 Filed 08/23/21 USDC Colorado Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge Raymond P. Moore

 Civil Action No. 20-cv-02477-RM-STV

 MORGAN BUFFINGTON, individually and on behalf of all others similarly situated,

           Plaintiff,

 v.

 OVINTIV USA INC.; and
 NEWFIELD EXPLORATION COMPANY,

       Defendants.
 ______________________________________________________________________________

                                    ORDER
 ______________________________________________________________________________

           By Order dated July 16, 2021, this Court granted Plaintiff’s Motion For Conditional

 Certification in this Fair Labor Standards Act (“FLSA”) action. (ECF No. 38.) In granting the

 motion, the Court applied the ad hoc approached approved by the Tenth Circuit in Thiessen v.

 Gen. Elec. Cap. Corp., 267 F.3d 1095 (10th Cir. 2001), and declined Defendants’ invitation to

 follow the standard decided by the Fifth Circuit in Swales v. KLLM Transp. Servs., L.L.C., 985

 F.3d 430 (5th Cir. 2021). Defendants have now returned, requesting the Court to certify the issue

 of what standard to apply in deciding whether to conditionally certify an FLSA collective and

 allow notice to be sent. (ECF No. 39.) The Court declines to do so.1

      I.       LEGAL STANDARD

           Pursuant to 28 U.S.C. § 1292(b), a district court has discretion to certify an interlocutory

 order for immediate appeal where the order (1) “involves a controlling question of law” (2) “as



 1
   The Court finds no response to Defendants’ motion is required before ruling. See D.C.COLO.LCivR 7.1(d)
 (“Nothing in this rule precludes a judicial officer from ruling on a motion at any time after it is filed.”).
Case 1:20-cv-02477-RM-STV Document 42 Filed 08/23/21 USDC Colorado Page 2 of 3




 to which there is substantial ground for difference of opinion” and (3) “that an immediate appeal

 from the order may materially advance the ultimate termination of the litigation.”

     II.      DISCUSSION

           The Court declined Defendants’ invitation to apply the Swales standard in its Order

 granting conditional certification. The Court finds Defendants fail to show the Court should,

 essentially, revisit that decision and to certify its Order for interlocutory appeal.

           First, Defendants argue that Thiessen, upon which the Court relied, was not an FLSA

 case. True. But that is of no moment because although Thiessen was an action filed under the

 Age Discrimination in Employment Act, that Act borrows the opt-in mechanism of the FLSA.

 Thiessen, 267 F.3d at 1102; Wilson v. DFL Pizza, LLC, No. 18-CV-00109-RM-MEH, 2019 WL

 3002928, at *2 (D. Colo. July 10, 2019); In re Chipotle Mexican Grill, Inc., No. 17-1028, 2017

 WL 4054144, at *1 (10th Cir. Mar. 27, 2017) (discussing Thiessen as FLSA precedent).

           Second, even assuming the approach for conditional certification may involve a

 “controlling question of law,” the Tenth Circuit has already approved an approach which this

 Court has followed.

           Third, while there is obviously a difference between the standard announced by the Fifth

 Circuit in Swales and the ad hoc standard approved by the Tenth Circuit in Thiessen, the ad hoc

 approach appears to be the majority approach. Campbell v. City of Los Angeles, 903 F.3d 1090,

 1113 (9th Cir. 2018); 1 McLaughlin on Class Actions § 2:16 (14th ed. 2017). Thus, the Court

 finds any “split” between the Thiessen decision and the Swales decision insufficient to support

 granting interlocutory appellate review.

           Finally, Defendants assert that the Tenth Circuit should immediately address the standard

 to apply when deciding whether to send notice because it would materially advance the ultimate



                                                    2
Case 1:20-cv-02477-RM-STV Document 42 Filed 08/23/21 USDC Colorado Page 3 of 3




 termination of the litigation. But the Tenth Circuit has already addressed the standard which may

 be applied.

    III.       CONCLUSION

           “Interlocutory appeals have long been disfavored in the law, and properly so. They

 disrupt and delay the proceedings below.” Carpenter v. Boeing Co., 456 F.3d 1183, 1189 (10th

 Cir. 2006). Defendants fail to show that such disruption and delay are appropriate in these

 proceedings. Accordingly, it is

           ORDERED that Defendants’ Motion for Entry of an Order Certifying an Interlocutory

 Appeal (or, Alternatively, Motion to Amend Prior Order Granting Conditional Certification) and

 Motion to Stay the Case Pending Appeal (ECF No. 39) is DENIED.

           DATED this 23rd day of August, 2021.

                                                       BY THE COURT:



                                                       ____________________________________
                                                       RAYMOND P. MOORE
                                                       United States District Judge




                                                   3
